EXHIBIT 10.80
STAR SCIENTIFIC, INC.
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into effective as of March 14, 2011 (the “Effective Date”), by and
between STAR SCIENTIFIC, INC., a Delaware corporation (the “Company”), and
Curtis Wright, MD, MPH (“Executive”).
RECITALS
A. The Company, through its subsidiary ROCK CREEK PHARMACEUTICALS, INC., (“ROCK
CREEK”) is engaged in the research and development of botanical based products
for the treatment of tobacco dependence, non-nicotine nutraceuticals that may
assist persons who have ceased tobacco use and others maintain a healthy and a
balanced metabolism as well as products that would utilize certain MAO agents in
tobacco to treat a range of neurological diseases including Alzheimer’s disease,
Parkinson’s disease, Schizophrenia, and Depression.
B. Executive was recruited to assume the position of Senior Vice President,
Medical/Clinical Director of ROCK CREEK and has served in that capacity for the
past three years under an Executive Employment Agreement that expires on
March 17, 2011.
C. The Company wishes to continue to have the benefit of the Executive’s
professional skills and services, as an employee of STAR SCIENTIFIC, INC., with
the understanding that Executive will be providing services exclusively for ROCK
CREEK.
AGREEMENT
NOW, THEREFORE, the parties hereto hereby agree to restate the terms of
Executive’s employment with the Company and to continue his employment on the
terms set forth below:
1. Employment and Duties.
(a) Position. The Company hereby continues to employ Executive, and Executive
hereby continues to accept employment with the Company, as the Senior Vice
President, Medical/Clinical Director of its wholly-owned subsidiary, ROCK CREEK.
(b) Duties. Executive agrees to devote his best efforts to perform all duties
assigned to him by the CEO of ROCK CREEK, including specifically responsibility
for coordinating all aspects of ROCK CREEK’s efforts relating to the development
of a range of products utilizing botanical based compounds and/or other
appropriate compounds intended for smoking or smokeless tobacco therapy and/or
cessation, nutraceuticals assisting in maintaining a healthy metabolism and
related products for the treatment or therapy of a range of neurological
diseases, including but not limited to, Alzheimer’s disease, Parkinson’s
disease, Schizophrenia, and Depression, and such other duties as may be assigned
to Executive from time to time (“Duties”), in a trustworthy, professional,
business-like and loyal manner.
(c) Reporting. Executive shall report to the CEO of ROCK CREEK relating to ROCK
CREEK’S new product development efforts and any other business matters assigned
to Executive.
(d) Place of Employment. Executive shall continue to perform his services from
the Company’s office in Gloucester, Massachusetts (the “Massachusetts Office”).
The Massachusetts Office shall be the primary office from which Executive shall
perform his services hereunder, with the further understanding that this
position will entail travel to, and attending meetings at, the Company’s other
offices and manufacturing facilities, not to exceed a maximum of twenty
(20) days travel per quarter.
(e) Change of Duties. Subject to the provisions of Section 4(g) herein, the
Duties of the Employee may be modified from time to time by mutual written
consent of the Company and the Employee without resulting in a rescission of
this Agreement.

 

 



--------------------------------------------------------------------------------



 



The mutual written consent of the Company and the Employee shall constitute
execution of that modification. Notwithstanding any such change, the employment
of the Employee shall be construed as continuing under this Agreement as so
modified.
(f) Devotion of Time to Company’s Business. During the Term of this Agreement
(as such term is defined in Section 1(g) hereof, Executive agrees (i) to devote
the primary portion of his productive time, ability and attention to the
business of the Company during normal working hours, and (ii) not to acquire,
hold or retain, whether directly or indirectly, more than a two percent (2%)
interest in any business competing with or similar in nature to the business of
the Company or any of its Affiliates (as such term is defined below). For
purposes of this Agreement, “Affiliates” shall mean any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under the common control of, the Company and the term “Person” shall mean any
individual, group of individuals or entity.
(g) Term. Unless sooner terminated as provided in Section 4 hereof, the term of
this Agreement shall commence on March 14, 2011 and shall continue for a term of
three years through March 14, 2014 (the “Term”), and shall be renewable for
successive twelve (12) month terms (each, a “Renewal Term”) at the option of the
Company. Notice of renewal, if applicable, shall be given to Executive in
writing at least thirty (30) days prior to the end of the Term or the applicable
Renewal Term, as the case may be. The Term, together with any Renewal Terms
shall be referred to in this Agreement as the “Term of this Agreement.” If the
Company does not provide notice of its intent to renew the Term of this
Agreement in accordance with this paragraph, the Agreement shall continue on a
month-to-month basis until either party notifies the other of the intent not to
continue the Agreement on a month-to-month basis. Notice of intent not to
continue the Agreement on a month-to-month basis shall be effective if provided
by the Company to Executive at least fifteen (15) days prior to the completion
of the then-current monthly term. Executive shall use his best efforts to
provide the same advance notice, but his failure to do so shall not in any way
be deemed a breach of the terms of this Agreement, and his notice of intent not
to continue the Agreement on a month-to-month basis shall be effective as and
when stated therein. Should the Company accept Executive’s notice of termination
of the Agreement on a month-to-month basis prior to the effective date set forth
by Executive in such notice of termination, the Company shall continue to pay
Executive’s Base Salary through the date of termination specified by Executive
in such notice of termination.
(h) Observance of Company Rules, Regulations and Policies. Executive shall duly,
punctually and faithfully perform and observe any and all rules, regulations and
policies which the Company or which ROCK CREEK may now have or hereafter
establish governing the conduct of its business or its employees to the extent
such rules, regulations and policies are not in conflict with this Agreement.
Executive shall promptly provide written notice to the Board of Directors of the
Company and ROCK CREEK of any such apparent conflict of which Executive becomes
aware.
2. Compensation.
(a) Base Salary. During the Term of this Agreement, the Company shall pay to
Executive a base salary of three hundred thirty thousand dollars per year
($330,000) in increments of approximately twenty seven thousand five hundred
dollars ($27,500) per month (the “Base Salary”), payable on a regular basis in
accordance with the Company’s standard payroll procedures.
(b) Stock Option.
(i) Stock Option Grant. The parties acknowledge and agree that as additional
incentive, the Compensation Committee will recommend and upon Board approval,
the Company will grant to Executive Stock Options (the “Options”) to purchase up
to three hundred thousand (300,000) shares of Common Stock of the Company at
fair market value as of the date of grant, pursuant to the Company’s standard
form of stock option agreement under its 2008 Incentive Award Plan (the “Plan”).

 

2



--------------------------------------------------------------------------------



 



(ii) Vesting. Subject the performance criteria set forth in subsection (iii) the
Options shall vest and become exercisable on the following schedule so long as
he remains an employee of the Company through the dates set forth below:

          Number of Shares   Date Vested
100,000
  March 14, 2011
100,000
  March 14, 2012
100,000
  March 14, 2013

(iii) Performance Criteria: The exercise of the Options, or any portion thereof,
shall be further contingent on the Company achieving either of the following two
performance criteria and the Company’s Compensation Committee confirming that
one of the required performance criteria have been satisfied.

  •   Introduction into the market for sale a new dietary supplement
(nutraceutical)     •   Entry into an agreement with a major tobacco company
(including one of the top three U.S. tobacco companies) for licensing and/or
sale of one of the Company’s three pending modified risk applications filed
under Section 911 of the FDA Tobacco Act.

If neither performance criteria is satisfied, then Executive will not be
entitled to exercise any portion of the Options, regardless of whether all or a
portion of the Options shall have vested according to the schedule set forth in
subsection (ii).
(iv) Termination. To the extent not then fully vested, the Options shall
immediately terminate upon termination of Executive’s employment with the
Company: (A) by the Company for Cause (as such term is defined in Section 4(c)
hereof); or (B) voluntarily by Executive (as such term is defined in Section
4(f) hereof).
(v) Other Option Terms. All other terms of the Options shall be determined in
accordance with the Plan.
(c) Vacation. Executive shall be entitled to a minimum of four weeks annual
vacation time with full pay or for such longer period as the Company may provide
in its standard policies and practices for the Company’s other executive
employees who hold a position at a level comparable to Executive’s position.
(d) Other Benefits and Bonus Opportunities. Executive shall participate in and
have the benefits of all present and future vacation, holiday, paid leave,
unpaid leave, life, accident, disability, dental vision and health insurance
plans, pension, profit-sharing and savings plans and all other plans and
benefits to the same extent such coverage is provided to the Company’s other
employees. In addition, Executive shall be eligible to participate in and have
the benefit of any and all other incentive plans that the Company may establish
or make generally available to other executive employees who hold positions at a
level comparable to Executive’s position.
(e) Withholding. The parties shall comply with all applicable withholding
requirements in connection with all compensation payable to Executive, including
the Commonwealth of Massachusetts where Executive is domiciled.
3. Expense Reimbursement.
(a) General Business Expenses. The Company shall reimburse Executive for all
business travel and other out-of-pocket expenses reasonably incurred by
Executive in the course of performing his duties under this Agreement. All
reimbursable expenses shall be appropriately documented and shall be in
reasonable detail and in a format and manner consistent with the Company’s
expense reporting policy, as well as applicable federal and state tax record
keeping requirements.
4. Termination and Rights on Termination. This Agreement shall terminate upon
the occurrence of any of the following events:
(a) Death. Upon the death of Executive, in which event the Company shall, within
thirty (30) days of receiving notice of such death, pay Executive’s estate all
salary then due and payable and all accrued vacation pay, if any, in each case
payable or accrued through the date of death. Executive’s estate shall not be
entitled to any severance compensation.

 

3



--------------------------------------------------------------------------------



 



(b) Disability. Upon the mental or physical Disability (as such term is defined
below) of Executive, in which event the Company shall, within thirty (30) days
following the determination of Disability, pay Executive all salary then due and
payable and all accrued vacation pay, if any, in each case payable or accrued
through the date of determination of Disability. For purposes of this Agreement,
“Disability” shall mean a physical or mental condition, verified by a physician
designated by the Company, which prevents Executive from carrying out one or
more of the material aspects of his assigned duties for at least ninety
(90) consecutive days, or for a total of ninety (90) days in any six (6) month
period. Executive shall not be entitled to any severance compensation.
(c) Termination by the Company For Cause. The Company may terminate this
Agreement at any time for Cause (as such term is defined below). In this event,
the Company shall, within fifteen (15) days following such termination, pay
Executive all salary and all accrued vacation pay, if any, then due and payable
through the date of termination. Executive shall not be entitled to any
severance compensation. For purposes of this Agreement, “Cause” shall mean:
(a) A material act of dishonesty in connection with Executive’s responsibilities
as an employee;
(b) Executive’s commission of, or plea of nolo contendere to, a felony of a
nature which in the sole opinion of the Company renders the Executive unsuitable
for continued employment;
(c) Executive’s willful refusal to follow reasonable and appropriate directives
of the CEO;
(d) Executive’s gross negligence or willful misconduct in the performance of his
duties as an employee of the Company;
(e) Executive’s failure to perform his assigned duties to a reasonably
acceptable level, if the Company has provided Executive with written notice of
same and a reasonable opportunity (at least 30 days) to cure the deficiencies.
(d) Termination by the Company Without Cause. The Company may terminate this
Agreement at any time, subject to the provisions of Section 1(g) herein, without
cause. In this event, provided that such termination of employment constitutes a
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h)
(“Separation from Service”), the Company shall continue to pay Executive his
then-current Base Salary in effect as of the date of termination for the balance
of the Term of this Agreement (the “Severance Payments”), as well as all accrued
vacation time as of the date of termination. Severance Payments under this
subsection shall be made at the same time and in the same manner as such salary
would have been paid if Executive had remained in active employment until the
end of the Term in accordance with the Company’s normal payroll practices as in
effect on the date of Executive’s Separation from, provided that (i) Executive
has executed a waiver and release of claims agreement in the Company’s customary
form (the “Release”), which Release may be amended by the Company to reflect
changes in applicable laws and regulations, and (ii) Executive has not revoked
such Release within the applicable revocation period set forth in such Release.
(e) No Termination by Merger; Transfer of Assets or Dissolution. This Agreement
shall not be terminated by any dissolution of the Company resulting from either
merger and/or consolidation in which the Company is not the consolidated or
surviving corporation or other entity or transfer of all or substantially all of
the assets of the Company. In such event, the rights, benefits, and obligations
herein shall automatically be deemed to be assigned to the surviving or
resulting corporation or other entity or to the transferee of the assets, as the
case may be, with the consent of Executive.
(f) Voluntary Termination by Executive. Executive may terminate this Agreement
at any time without cause and without Good Reason by giving the Company thirty
(30) days written notice. In this event, the Company shall pay Executive, in
accordance with its regular payroll practices, all salary and accrued vacation
time due and payable through the date of termination. Executive shall not be
entitled to any severance compensation.
(g) Termination by Executive for Good Reason. Executive may terminate this
Agreement at any time for Good Reason by giving the Company thirty (30) days
written notice terminating this Agreement for Good Reason (as such term is
defined below), provided that such notice is delivered to the Company within
sixty (60) days following the occurrence of the event constituting Good Reason.
In that event, the Company shall pay Executive the Severance Payments subject to
the terms and provisions of Section 4(d) hereof. For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following events without
the prior written consent of Executive:
(i) A material diminution in Executive’s positions, duties, responsibilities,
functions or status with the Company, or the removal of Executive from, or
failure to reelect Executive to, any of such positions;

 

4



--------------------------------------------------------------------------------



 



(ii) A material reduction by the Company of Executive’s Base Salary or benefits
provided to Executive pursuant to Section 2(d) (other than changes generally
applicable to all participants in such plans or arrangements); or
(iii) Any other material breach by the Company of this Agreement which is not
cured within twenty (20) days of delivery of written notice thereof by Executive
to the Company.
For purposes of clarification, and not limitation, a material breach shall
include, among other things, a change in geographic location of the
Massachusetts Office to a location that is more than fifteen (15) miles from
Rockport or Gloucester, Massachusetts or a requirement that Executive travel
more than twenty (20) days per quarter, in violation of the provisions of
Section 1(d) of this Agreement.
(h) Effect of Termination. All rights and obligations of the Company and
Executive under this Agreement shall cease as of the effective date of
termination, except that the obligations of the Company and Executive under this
Section 4 and Executive’s obligations under Sections 5 and 6 hereof shall
survive such termination in accordance with their respective terms.
(i) Timing of Payments. If, at the time Executive’s employment hereunder is
terminated, the Company determines that Executive is a “specified employee,” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (“Section 409A”), any and all amounts
payable under this Section 4 that would constitute deferred compensation subject
to Section 409A, as determined by the Company in its sole discretion, and that
would (but for this sentence) be payable within six (6) months following the
effective date of termination of employment, shall instead be paid on the date
that follows the effective date of termination of employment by six (6) months,
as a lump-sum amount. Thereafter, any amounts still owed to Executive pursuant
to this Section 4 in connection with his termination of employment shall be paid
in accordance with Section 4(a) through (g), as applicable.
Additionally, in the event that the Company or Executive reasonably determines,
after the Effective Date, that any amounts payable under this Section 4 may be
subject to Section 409A, the Company and Executive shall work together to adopt
such amendments to this Agreement, adopt other policies or procedures (including
amendments, policies and procedures with retroactive effect), or take any other
commercially reasonable actions necessary or appropriate to (i) exempt the
payments and benefits payable under this Agreement from Section 409A and/or
preserve the intended tax treatment of the payments and benefits provided with
respect to this Agreement or (ii) comply with the requirements of Section 409A.
For the avoidance of doubt, nothing in this Section 4(i) shall obligate the
Company to incur any material cost or liability, including providing gross-ups
for any additional taxes that Executive may incur under Section 409A with
respect to amounts payable under this Section 4.
5. Restriction on Competition.
(a) Covenant Not to Compete. The parties acknowledge that the Company is placing
Executive in a position of great trust, responsibility and authority by virtue
of this Agreement, and as a result, that Executive will be exposed to the
Company’s most sensitive commercial and proprietary information. The parties
also recognize and acknowledge that by virtue of his position, Executive will
come to be identified closely with the Company in the business and industries in
which the Company operates. Executive further acknowledges that the Company’s
interests in protecting its confidential information and its relationships are
both significant and difficult to quantify economically. Therefore, Executive
agrees that during the Term of this Agreement and for a period of twelve
(12) months from the termination of this Agreement, Executive shall not, without
the prior written consent of the Company, either directly or indirectly, for
himself or on behalf of or in conjunction with any other Person (i) own, manage,
operate, control, be employed by, participate in, render services to, or be
associated in any manner with the ownership, management, operation or control
of, any business similar to the type of business conducted by the Company or any
of its Affiliates (which are described in Recitals, Section A above), including,
specifically, ROCK CREEK, within any of the geographic territories in which the
Company or any of its Affiliates conducts business, provided, however, that
nothing contained herein shall preclude Executive from purchasing or owning less
than two percent (2%) of the stock or other securities of any company with
securities traded on a nationally recognized securities exchange; (ii) solicit
business of the same or similar type being carried on by the Company or any of
its Affiliates from any Person or entity known by Executive to be a customer of
the Company or any of its Affiliates, whether or not Executive had personal
contact with such Person or entity during and by reason of Executive’s
employment with the Company, or (iii) solicit any employee or contractor of the
Company to terminate that relationship or endeavor or attempt in any way to
interfere with or induce a breach of any contractual relationship that the
Company or any of its Affiliates may have with any employee, customer,
contractor, supplier, representative or distributor.

 

5



--------------------------------------------------------------------------------



 



(b) No Breach for Activities Deemed Not Competitive. It is further agreed that,
in the event that Executive shall cease to be employed by the Company and enter
into a business or pursue other activities that, at such time, are not in
competition with the Company or any of its Affiliates, Executive shall not be
chargeable with a violation of this Section 5 if the Company subsequently enters
the same (or a similar) competitive business or activity.
(c) Severability. The parties desire the provisions of this Section 5 to be
enforceable to the greatest degree possible. Therefore, the covenants in this
Section 5 are severable and separate, and the unenforceability of any specific
covenant shall not affect the provisions of any other covenant. If any provision
of this Section 5 relating to the time period or geographic area of the
restrictive covenants shall be declared by a court of competent jurisdiction to
exceed the maximum time period or geographic area, as applicable, that such
court deems reasonable and enforceable, such time period or geographic area
shall be deemed to be, and thereafter shall become, the maximum time period or
largest geographic area that such court deems reasonable and enforceable and
this Agreement shall automatically be considered to have been amended and
revised to reflect such determination.
(d) Fair and Reasonable. Executive has carefully read and considered the
provisions of this Section 5 and, having done so, agrees that the restrictive
covenants in this Section 5 impose a fair and reasonable restraint on Executive,
are reasonably required to protect the interests of the Company, its Affiliates
and their respective officers, directors, employees and stockholders and that
the provisions would not unduly restrict his ability to make an adequate living
following the termination of his employment with the Company. It is further
agreed that the Company and Executive intend that such covenants be construed
and enforced in accordance with the changing activities, business and locations
of the Company throughout the term of these covenants.
6. Confidential Information.
(a) Confidential Information. Executive hereby agrees to hold in strict
confidence and not to disclose to any third party any of the confidential and
proprietary business, financial, technical, economic, sales and/or other types
of proprietary business information relating to the Company or any of its
Affiliates (including all trade secrets) in whatever form, whether oral,
written, or electronic (collectively, the “Confidential Information”), to which
Executive has, or is given (or has had or been given), access during the course
of his employment with the Company. It is agreed that the Confidential
Information is confidential and proprietary to the Company because such
Confidential Information encompasses technical know-how, trade secrets, or
technical, financial, organizational, sales or other valuable aspects of the
business and trade of the Company or its Affiliates, including without
limitation, technologies, products, processes, plans, clients, personnel,
operations and business activities. This restriction shall not apply to any
Confidential Information that (a) becomes known generally to the public through
no fault of Executive, (b) is required by applicable law, legal process, or any
order or mandate of a court or other governmental authority to be disclosed, or
(c) is reasonably believed by Executive, based upon the advice of legal counsel,
to be required to be disclosed in defense of a lawsuit or other legal or
administrative action brought against Executive; provided, however, that in the
case of clause (b) or (c), Executive shall give the Company reasonable advance
written notice of the Confidential Information intended to be disclosed and the
reasons and circumstances surrounding such disclosure, in order to permit the
Company to seek a protective order or other appropriate request for confidential
treatment of the applicable Confidential Information.
(b) Return of Company Property. In the event of termination of Executive’s
employment with the Company for whatever reason or no reason, (a) Executive
agrees not to copy, make known, disclose or use, any of the Confidential
Information without the Company’s prior written consent, and (b) Executive or
Executive’s personal representative shall return to the Company (i) all
Confidential Information, (ii) all other records, designs, patents, patent
applications, business plans, financial statements, manuals, memoranda, lists,
correspondence, reports, records, charts, advertising materials and other data
or property delivered to or compiled by Executive by or on behalf of the Company
or its respective representatives, vendors or customers that pertain to the
business of the Company or any of its Affiliates, whether in paper, electronic
or other form, and (iii) all keys, credit cards, vehicles and other property of
the Company. Executive shall not retain or cause to be retained any copies of
the foregoing. Executive hereby agrees that all of the foregoing shall be and
remain the property of the Company and the applicable Affiliates and be subject
at all times to their discretion and control.

 

6



--------------------------------------------------------------------------------



 



(c) Assignment of Intellectual Property. Executive agrees that all patentable or
otherwise registrable designs, ideas, processes, methods, formulas, scientific
and mathematical models, reports, programs, software, systems, materials, notes,
records, drawings, inventions, improvements, developments and trade secrets
(collectively, the “Inventions”) conceived, created, discovered, developed,
prepared, made or suggested by Executive, solely or in collaboration with
others, in or in connection with the performance of services hereunder shall be
solely and exclusively owned by the Company and that Executive shall have no
property interest therein. Executive further agrees to assign (or cause to be
assigned), without further consideration, and does hereby assign to the Company
all of his right, title and interest, free and clear of all liens and
encumbrances of any kind whatsoever, in and to all Inventions and all copyright
or other proprietary rights therein or relating thereto.
(d) Further Acts. Upon the request of the Company, Executive shall execute all
documents necessary to effectuate the assignment of his rights in the Inventions
to the Company. In the event that any Invention, or any portion thereof, shall
be deemed by the Company to be patentable or otherwise registrable anywhere in
the world, Executive shall assist the Company to obtain letters patent or other
applicable registrations thereon and shall execute all documents and do or cause
to be done all other things necessary or proper to obtain letters patent or
other applicable registrations and to vest in the Company full title thereto. In
addition, Executive shall assist the Company to enforce any patent, copyright or
other right or protection relating to any Invention, or any portion thereof, and
shall execute all documents and do or cause to be done all other things
necessary or proper in connection therewith.
7. Corporate Opportunities.
(a) Duty to Notify. During the Term of this Agreement, in the event that
Executive shall become aware of any business opportunity related to the business
of the Company (as described in Recitals, Section A above and as modified by the
Company from time to time) Executive shall promptly notify the Board of
Directors of such opportunity. Executive shall not appropriate for himself or
for any other Person or entity other than the Company (or any Affiliate) any
such opportunity unless, as to any particular opportunity, the Board of
Directors fails to take appropriate action within thirty (30) days. Executive’s
duty to notify the Board of Directors and to refrain from appropriating all such
opportunities for thirty (30) days shall neither be limited by, nor shall such
duty limit, the application of the general laws relating to the fiduciary duties
of an agent or employee.
(b) Failure to Notify. In the event that Executive fails to notify the Board of
Directors or so appropriates any such opportunity without the express written
consent of the Board of Directors, Executive shall be deemed to have violated
the provisions of this Section notwithstanding the following:

  (i)   The capacity in which Executive shall have acquired such opportunity; or
    (ii)   The probable success in the hands of the Company of such opportunity.

8. No Prior Agreements. Executive hereby represents to the Company that to the
best of his knowledge, the execution of this Agreement by Executive, his
employment by the Company, and the performance of his duties hereunder will not
violate or be a breach of any agreement with a former employer, client or any
other Person or entity. To the extent that Executive had any oral or written
employment agreement, consulting agreement or understanding with the Company,
this Agreement shall automatically supersede such agreement or understanding,
and upon execution of this Agreement by Executive and the Company, such prior
agreement or understanding automatically shall be deemed to have been terminated
and shall be null and void.
9. Representation. Executive acknowledges that he (a) has reviewed this
Agreement in its entirety, and/or (b) has had an opportunity to obtain the
advice of separate legal counsel prior to executing this Agreement, and
(c) fully understands all provisions of this Agreement.
10. Assignment; Binding Effect. Executive understands that he has been selected
for employment by the Company on the basis of his personal and professional
qualifications, experience and skills. Executive agrees, therefore, that he
cannot assign or delegate all or any portion of his performance under this
Agreement. This Agreement may not be assigned or transferred by the Company
without the prior written consent of Executive. Subject to the preceding two
sentences, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective heirs, legal
representatives, successors, and assigns. Notwithstanding the foregoing, if
Executive accepts employment with an Affiliate, unless Executive and his new
employer agree otherwise in writing, this Agreement shall automatically be
deemed to have been assigned to such new employer (which shall thereafter be an
additional or substitute beneficiary of the covenants contained herein, as
appropriate), with the consent of Executive, such assignment shall be considered
a condition of employment by such new employer, and references to the “Company”
in this Agreement shall be deemed to refer to such new employer.

 

7



--------------------------------------------------------------------------------



 



11. Complete Agreement; Waiver; Amendment. This Agreement is not a promise of
future employment. Executive has no oral representations, understandings or
agreements with the Company or any of its officers, directors or representatives
covering the same subject matter as this Agreement. This Agreement is the final,
complete and exclusive statement and expression of the agreement between the
Company and Executive with respect to the subject matter hereof and thereof, and
cannot be varied, contradicted, or supplemented by evidence of any prior or
contemporaneous oral or written agreements. This Agreement may not be later
modified except by a further writing signed by a duly authorized officer of the
Company and Executive, and no term of this Agreement may be waived except by a
writing signed by the party waiving the benefit of such term.
12. Notice. All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
given or made by personally delivering the same to or sending the same by
prepaid certified or registered mail, return receipt requested, or by reputable
overnight courier, or by facsimile machine to the party to which it is directed
at the address set out on the signature page to this Agreement or at such other
address as such party shall have specified by written notice to the other party
as provided in this Section, and shall be deemed to be given if delivered
personally at the time of delivery, or if sent by certified or registered mail
as herein provided three (3) days after the same shall have been posted, or if
sent by reputable overnight courier upon receipt, or if sent by facsimile
machine as soon as the sender receives written or telephonic confirmation that
the facsimile was received by the recipient and such facsimile is followed the
same day by mailing by prepaid first class mail.
13. Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid and inoperative. This
severability provision shall be in addition to, and not in place of, the
provisions of Section 5(c) above. The Sections headings herein are for reference
purposes only and are not intended in any way to describe, interpret, define or
limit the extent or intent of this Agreement or of any part hereof.
14. Equitable Remedy. Because of the difficulty of measuring economic losses to
the Company as a result of a breach of the restrictive covenants set forth in
Sections 5 and 6 hereof, and because of the immediate and irreparable damage
that would be caused to the Company for which monetary damages would not be a
sufficient remedy, it is hereby agreed that in addition to all other remedies
that may be available to the Company at law or in equity, the Company shall be
entitled to specific performance and any injunctive or other equitable relief as
a remedy for any breach or threatened breach of the aforementioned restrictive
covenants.
15. Arbitration. Except as provided in Section 14 hereof, any unresolved dispute
or controversy arising under or in connection with this Agreement or otherwise
concerning Executive’s relationship with the Company, whether arising in
contract, tort or otherwise, shall be settled exclusively by arbitration
conducted in accordance with the rules of the American Arbitration Association
applicable to the arbitration of employment disputes then in effect. The
arbitrators shall not have the authority to add to, detract from, or modify any
provision hereof, nor to award punitive damages to any injured party. A decision
by a majority of the arbitration panel shall be final and binding. Judgment may
be entered on the arbitrators’ award in any court having jurisdiction. The
arbitration proceeding shall be held in Boston, Massachusetts, or such other
location as the parties mutually agree. Notwithstanding the foregoing, either
party shall be entitled to seek injunctive or other equitable relief, including
but not limited to that contemplated by Section 14 hereof, from any court of
competent jurisdiction, without the need to resort to arbitration. Should
judicial proceedings be commenced to enforce or carry out this provision or any
arbitration award, the prevailing party in such proceedings shall be entitled to
reasonable attorneys’ fees and costs in addition to other relief.
16. Governing Law and Governing Venue. Any or all disputes, disagreements, or
litigation relating to or under terms of this Agreement, including any
arbitration or litigation relating to any arbitration under Section 15, shall be
litigated and/or arbitrated in the Commonwealth of Massachusetts, unless
otherwise mutually agreed by the parties. In order to effectuate this provision,
the parties expressly consent to personal jurisdiction in Massachusetts and to a
Massachusetts venue. This Agreement shall in all respects be construed according
to the substantive laws of the Commonwealth of Virginia, without regard to its
conflict of laws principles.

 

8



--------------------------------------------------------------------------------



 



17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which may be executed by less than all of the parties to this Agreement,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.
18. Signatures. The parties shall be entitled to rely upon and enforce a
facsimile of any authorized signatures as if it were the original.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
{signature page follows}

 

9



--------------------------------------------------------------------------------



 



                  COMPANY:       EXECUTIVE:     STAR SCIENTIFIC, INC.          
 
 
               
By:
  /S/ Paul L. Perito
 
      /s/ Curtis Wright
 
   
 
  (Signature)       (Signature)    
 
                Paul L. Perito, Chairman, President and
Chief Operating Officer
1250 24th Street, N.W.
Washington, D.C. 20037       Curtis Wright, MD, MPH
21 Summit Avenue
Rockport, Massachusetts 02140    

 

10